                 Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 1 of 14



     CHRIS ROSFJORD, WSBA #37668
1    ROSFJORD LAW, PLLC
     6725 22nd Ave NW
2
     Seattle, WA 98117
3    (206) 321-4849
     Email: rosfjordlaw@gmail.com
4    Attorney for Plaintiff

5

6

7                                 UNITED STATES DISTRICT COURT

8                        FOR THE WESTERN DISTRICT OF WASHINGTON

9
     JOSH THOMAS, an individual,
10                                                  CASE NO.
                     Plaintiff,
11   v.
                                                         CLASS ACTION COMPLAINT
12   CITIBANK CORPORATION,
                                                                  [JURY DEMAND]
13                   Defendant.

14
            Plaintiff JOSH THOMAS, by and through his attorney, Chris Rosfjord of Rosfjord
15
     Law, PLLC, brings this Class Action Complaint, on behalf of himself and all others
16
     similarly situated, alleges as follows:
17
                                               I. PARTIES
18
            1.       Plaintiff JOSH THOMAS (“Plaintiff”) is an individual residing in Kitsap
19
     County, Washington.
20          2.       Upon information and belief, Defendant CITIBANK CORPORATION
21   (“Defendant” or “Citibank”) is a Delaware corporation doing business within this district
22   and with multiple business locations within this District.
23                                  II. JURISDICTION AND VENUE
24          3.       This Court has jurisdiction over the subject matter of this Complaint

25   pursuant to 28 USC § 1331(a), 15 USC § 1861p, 15 USC § 1640, and 28 USC § 1367.
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 1 of 14                                              Seattle, WA 98117
                                                                (206) 321-4849
                 Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 2 of 14




1           4.       This Court has personal jurisdiction over Defendant Citibank because

2    Defendant Citibank is doing business in this District, has multiple business locations in

3    this District, and purposefully directed its actions complained of herein towards this

4    forum which have caused and are causing injury to Plaintiff Thomas.

5           5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1), (b)(2),

6    and (c).

7                                     III. FACTUAL ALLEGATIONS

8           6.       Plaintiff Thomas is an independent contractor who provides computer

9    programming services.

10          7.       In December 2013, Plaintiff Thomas obtained a credit card through

11   Citibank.

12          8.       On March 22, 2019, Plaintiff Thomas submitted a payment to Citibank via

13   check in the amount of $12,728.74, which was the total outstanding balance on the

14   credit card.

15          9.       Unfortunately,   Plaintiff   Thomas’   March   22,   2019   payment   was

16   subsequently returned for insufficient funds.

17          10.      Upon receipt of the check, Citibank reduced Plaintiff Thomas’ outstanding

18   balance to $0.00, even though the check had yet to clear Plaintiff Thomas’ checking

19   account.

20          11.      Plaintiff Thomas subsequently made additional purchases on his Citibank

21   credit card related to a business he is currently starting, which raised his outstanding

22   balance above his revolving credit limit.

23          12.      On April 20, 2019, Plaintiff Thomas logged into his Citibank account to

24   make a payment.

25          13.      The screen indicated that Plaintiff Thomas’ minimum payment to avoid
     Class Action Complaint                                   ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                    6725 22nd Ave NW
     Page 2 of 14                                               Seattle, WA 98117
                                                                 (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 3 of 14




1    being late was $310.65, which is the amount Plaintiff Thomas paid.

2           14.     On or about April 24, 2019, Plaintiff Thomas received an email

3    notifications from two of the credit reporting agencies that there had been a change to

4    his credit score.

5           15.     Upon reviewing the notifications, Plaintiff Thomas saw that Citibank was

6    reporting his account as 30 days late in the amount of $379.00 to the credit bureaus,

7    even though when Plaintiff Thomas logged in on April 20, 2019 the $379.00 was not

8    included in the minimum due.

9           16.     On or about May 9, 2019, Citibank reported to the credit bureaus that both

10   of Plaintiff Thomas’ April 2019 and May 2019 payments were 30 days past due, even

11   though the April 2019 payment was timely made and the May 2019 payment was not

12   due until May 22, 2019.

13          17.     Additionally, Citibank is reporting to credit bureaus that Plaintiff Thomas’

14   monthly payment is $14,001.00.

15          18.     Plaintiff Thomas has requested Citibank to correct the information it is

16   reporting to the credit bureaus; however, Citibank has refused and instead has reported

17   that the information is disputed by Plaintiff Thomas.

18          19.     Defendant Citibank has contacted Plaintiff Thomas multiple times in one

19   day and on numerous occasions has contacted with Plaintiff Thomas with multiple

20   consecutive telephone calls using different telephone numbers via automated

21   telephone system.

22          20.     Defendant Citibank has contacted Plaintiff Thomas multiple times

23   between the hours of 9:00 PM to 8:00 AM.

24          21.     Due to the excessive robocalls Plaintiff Thomas has been receiving from

25   Defendant Citibank, Plaintiff Thomas has essentially been forced to ignore his cell
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 3 of 14                                              Seattle, WA 98117
                                                                (206) 321-4849
                Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 4 of 14




1    phone.

2           22.     On or about July 17, 2019, Plaintiff Thomas was contacted by a Citibank

3    representative in response to Plaintiff Thomas’ attempt to amicably resolve this matter.

4    Plaintiff Thomas recognized the telephone number as one he had previously called in

5    an attempt to amicably resolve this matter.

6           23.     During the July 17, 2019 telephone call, the Citibank representative failed

7    to take any steps to verify that the individual he was speaking with was actually in fact

8    Plaintiff Thomas.

9           24.     Upon information and belief, the July 17, 2019 telephone call was

10   recorded without Plaintiff Thomas’ knowledge or permission in violation of his right to

11   privacy.

12          25.     After Plaintiff Thomas contacted Defendant Citibank to resolve this matter

13   amcably, Defendant Citibank has applied excessive fees to Plaintiff Thomas’ balance in

14   violation of the Parties’ contract.

15          26.     Upon information and belief, Citibank did not perform any actual

16   investigation into Plaintiff Thomas’ disputes regarding Citibank’s credit reporting.

17          27.     Upon information and belief, Citibank uses an automated system to

18   respond to credit reporting disputes in violation of the Fair Credit Reporting Act.

19          28.     Despite statements that it will work with Plaintiff Thomas inresolving the

20   credit reporting disputes, Citibank has failed to work with Plaintiff Thomas.

21                                         IV. CLASS ACTION

22          29.     Plaintiff brings this action on behalf of a nationwide class preliminarily

23   defined as:

24          All individuals residing in the United States who, during the three years
            prior to the date this Complaint was filed, had erroneous information
25          reported to the credit reporting agencies by Defendant Citibank regarding
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 4 of 14                                              Seattle, WA 98117
                                                                (206) 321-4849
                Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 5 of 14



               their Citibank account(s) which Defendant Citibank knowingly failed to
1              correct (the “Nationwide Class”).
2              Excluded from the Nationwide Class are Defendant; any agent, affiliate, parent,
3    or subsidiary of Defendant; any entity in which Defendant has a controlling interest; any
4    officer or director of Defendant; any successor or assign of Defendant; and any Judge
5    to whom this case is assigned as well as his or her staff and immediate family.
6              30.   Plaintiff also brings this action on behalf of a Washington State class
7    primarily defined as:
8              All individuals residing in Washington State who, during the three years
               prior to the date this Complaint was filed, had erroneous information
9
               reported to the credit reporting agencies by Defendant Citibank regarding
10             their Citibank account(s) which Defendant Citibank knowingly failed to
               correct (the “Washington State Class”).
11             Excluded from the Washington State Class are Defendant; any agent, affiliate,
12   parent, or subsidiary of Defendant; any entity in which Defendant has a controlling
13   interest; any officer or director of Defendant; any successor or assign of Defendant; and
14   any Judge to whom this case is assigned as well as his or her staff and immediate
15   family.
16             31.   These classes are collectively referred to herein as the “Class.” Plaintiff
17   reserves the right to amend these class definitions.
18             32.   Plaintiff satisfies the numerosity, commonality, typicality, and adequacy
19   prerequisites for suing as a representative party under Rule 23.
20             33.   Numerosity. The proposed Class reportedly consists of hundreds, if not
21   thousands, of members—far too many to join in a single action, and although the
22   Washington Class may be smaller, on information and belief the Washington Class still
23   consists of hundreds, if not thousands, of members, at a minimum, and also satisfies
24   the numerosity requirement.
25             34.   Ascertainability. Class members are readily identifiable from information
     Class Action Complaint                                   ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                    6725 22nd Ave NW
     Page 5 of 14                                               Seattle, WA 98117
                                                                 (206) 321-4849
               Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 6 of 14




1    in Defendant’s possession, custody, or control.

2           35.     Typicality. Plaintiff’s claims are typical of Class members’ claims as each

3    arises from Defendant Citibank’s wrongful actions in the course of attempting to collect

4    a debt.

5           36.     Adequacy. Plaintiff will fairly and adequately protect the interests of the

6    proposed Class. His interests do not conflict with Class members’ interests and he has

7    retained experienced counsel to vigorously prosecute this action on behalf of the Class.

8           37.     Commonality. Plaintiff’s and Class members’ claims raise predominantly

9    common factual and legal questions that can be answered for all Class members

10   through a single class-wide proceeding. For example, to resolve any Class member’s

11   claims, it will be necessary to answer the following questions. The answer to each of

12   these questions will necessarily be the same for each class member.

13                  A.        Whether the Class members had erroneous information reported to

14                            the credit reporting agencies by Defendant Citibank regarding their

15                            Citibank account(s) which Defendant Citibank knowingly failed to

16                            correct;

17                  B.        Whether Defendant Citibank’s conduct resulted in defamation of

18                            Class members;

19                  C.        Whether Defendant Citibank’s conduct violated the Fair Credit

20                            Reporting Act;

21                  D.        Whether Defendant Citibank’s conduct violated the Washington

22                            Consumer Protection Act;

23                  E.        Whether Plaintiff and the Class are entitled to damages, civil

24                            penalties, punitive damages, and/or injunctive relief.

25          38.     In addition to satisfying the prerequisites of Rule 23(a), Plaintiff satisfies
     Class Action Complaint                                     ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                      6725 22nd Ave NW
     Page 6 of 14                                                 Seattle, WA 98117
                                                                   (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 7 of 14




1    the requirements for maintaining a class action under Rule 23(b). Common questions of

2    law andfact predominate over any questions affecting only individual members and a

3    class action is superior to individual litigation.

4                                       V. CAUSES OF ACTION

5    A.     FIRST CLAIM FOR RELIEF – DEFAMATION

6                               (On Behalf of Plaintiff and All Classes)

            39.     Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
7
     through 38 above.
8
            40.     Between April 2019 and the present, Defendant Citibank willfully and
9
     maliciously made inaccurate negative statements to credit reporting agencies regarding
10
     Plaintiff Thomas’ credit account with Citibank, in particular that the credit account was
11
     delinquent. Defendant Citibank has willfully and maliciously made negative statements
12
     to credit reporting agencies regarding respective Class members’ credit accounts.
13
            41.     The statements Defendant Citibank made about Plaintiff Thomas’ and
14
     respective Class members’ credit accounts being delinquent are false and defamatory.
15
            42.     The false and defamatory statements Defendant Citibank made about
16
     Plaintiff Thomas and respective Class members are defamatory per se because they
17
     have deprived Plaintiff Thomas and respective Class members of the benefit of public
18   confidence and social intercourse and have injured them in their occupations.
19          43.     The false and defamatory statements Defendant Citibank made about
20   Plaintiff Thomas and respective Class members are not and were not privileged.
21          44.     As a direct and proximate result of Defendant Citibank’s defamatory
22   statements, Plaintiff Thomas and the Class members have suffered damages,

23   including, but not limited to, emotional distress, humiliation, damage to their credit and

24   reputation, and lost business opportunities, in an amount to be proven at trial.

25
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 7 of 14                                              Seattle, WA 98117
                                                                (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 8 of 14



     B.     SECOND CLAIM FOR RELIEF – VIOLATION OF THE FAIR DEBT COLLECTION
1           PRACTICES ACT, 15 U.S.C. § 1692c – UNLAWFUL COMMUNICATIONS AT
            UNUSUAL OR INCONVENIENT TIMES
2
                                (On Behalf of Plaintiff and All Classes)
3
            45.     Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
4
     through 44 above.
5
            46.     Section 805 of the FDCPA, 15 U.S.C. § 1692c, governs communications
6
     in connection with a debt generally. Section 805(a)(1) specifically prohibits
7
     communications with a consumer in connection with the collection of any debt at a time
8
     or place known or which should be known to be inconvenient to the consumer.
9
            47.     In numerous instances, through the means described in Paragraphs 12-
10
     15, in connection with the collection of a debt, Defendant Citibank, directly or indirectly,
11
     has communicated with Plaintiff Thomas and respective Class members in connection
12
     with the collection of a debt at a time known by Defendant Citibank or which should be
13
     known by Defendant Citibank to be inconvenient to Plaintiff Thomas and respective
14
     Class members.
15
            48.     The acts and practices alleged in Paragraphs 24 constitute violations of
16
     Section 805(a) of the FDCPA, 15 U.S.C. § 1692c(a).
17
            49.     As a direct and proximate result of Defendant Citibank’s violations of
18
     Section 807 of the FDCPA, 15 U.S.C. § 1692c, Plaintiff Thomas and the Class
19
     members have suffered damages in an amount to be proven at trial.
20
     C.     THIRD CLAIM FOR RELIEF – VIOLATION OF THE FAIR DEBT COLLECTION
21          PRACTICES ACT, 15 U.S.C. § 1692d – ANNOYING, HARASSING, OR ABUSIVE
            PHONE CALLS
22
                                (On Behalf of Plaintiff and All Classes)
23
            50.     Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
24
     through 49 above.
25
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 8 of 14                                              Seattle, WA 98117
                                                                (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 9 of 14




1           51.     Section 806 of the FDCPA, 15 U.S.C. § 1692d, prohibits debt collectors

2    from engaging in any conduct the natural consequence of which is to harass, oppress,

3    or abuse any person in connection with the collection of a debt. Section 806(5)

4    specifically prohibits debt collectors fmm causing a telephone to ring or engaging any

5    person in telephone conversation repeatedly or continuously with intent to annoy,

6    abuse, or harass any person at the called number.

7           52.     In numerous instances, through the means described in Paragraphs 12-

8    15, in connection with the collection of a debt, Defendant Citibank, directly or indirectly,

9    has engaged in conduct the natural consequence of which is to harass, oppress, or

10   abuse persons.

11          53.     In numerous instances, through the means described in Paragraphs 12-

12   15, in connection with the collection of a debt, Defendant Citibank, directly or indirectly,

13   has caused telephones to ring or engaged persons in telephone conversation

14   repeatedly or continuously with intent to annoy, abuse, or harass Plaintiff Thomas and

15   respective Class members, and the natural consequence of such calls has been to

16   harass, oppress or abuse Plaintiff Thomas and the respective Class members.

17          54.     The acts and practices alleged in Paragraphs 29-30 constitute violations

18   of Section 806 of the FDCPA, 15 U.S.C. § 1692d.

19          55.     As a direct and proximate result of Defendant Citibank’s violations of

20   Section 807 of the FDCPA, 15 U.S.C. § 1692d, Plaintiff Thomas and the Class

21   members have suffered damages in an amount to be proven at trial.

22   D.     FOURTH CLAIM FOR RELIEF – VIOLATION OF THE TELEPHONE
            CONSUMER PROTECTION ACT, 47 U.S.C. § 227(b) – UNLAWFUL USE OF
23          AUTOMATED TELEPHONE EQUIPMENT

24                              (On Behalf of Plaintiff and All Classes)

25          56.     Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1

     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 9 of 14                                              Seattle, WA 98117
                                                                (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 10 of 14




1    through 55 above.

2           57.      The Telephone Consumer Protection Act, 47 U.S.C. § 227(b), prohibits

3    the use of automated telephone dialing system or artificial or prerecorded voice to any

4    cellular telephone number.

5           58.      In numerous instances, Defendant Citibank has contacted Plaintiff

6    Thomas and the Class members at their respective cellular telephone number using an

7    automated telephone dialing system and/or artificial or prerecorded voice in violation of

8    the Telephone Consumer Protection Act.

9           59.      As a direct and proximate result of Defendant Citibank’s violations of

10   Telephone Consumer Protection Act, 47 U.S.C. § 227(b), Plaintiff Thomas and the

11   Class members have suffered damages in an amount to be proven at trial.

12   Pursuant to 47 U.S.C. § 227(b)(3)(C), Plaintiff Thomas and the respective Class

13   members are entitled to treble damages because Defendant Citibank knowingly and

     willfully violated the Telephone Consumer Protection Act.
14
     E.     FIFTH CLAIM FOR RELIEF – VIOLATION OF THE WASHINGTON STATE
15
            CONSUMER PROTECTION ACT, RCW 19.86, et seq.
16                              (On Behalf of Plaintiff and All Classes)
17          60.      Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
18   through 59 above.
19          61.      Defendant Citibank employed unfair and deceptive acts and practices in
20   the conduct of a trade or business in violation of the Washington Consumer Protection
21   Act, RCW 19.86, et seq, by predatorily extending credit to Plaintiff Thomas prior to the
22   clearing of Plaintiff Thomas’ check in March 2019 and by willfully and maliciously
23   inaccurately reporting information regarding Plaintiff Thomas’ and respective Class
24   members credit accounts to the credit bureaus.
25          62.      Defendant Citibank’s unfair and deceptive acts and practices have the
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 10 of 14                                             Seattle, WA 98117
                                                                (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 11 of 14




1    capacity to deceive a substantial portion of the public.

2           63.      Defendant Citibank’s unfair and deceptive acts and practices have an

3    impact on public interest because there is a likelihood that the acts will be repeated with

4    other persons.

5           64.      As a direct and proximate result of Defendant Citibank’s unfair and

6    deceptive acts and practices, Plaintiff Thomas and the Class members have incurred

7    damages in an amount to be proven at trial.

8           65.      Pursuant to RCW 19.86.90, Plaintiff Thomas and the Class members are

9    entitled to an award of treble damages.

10          66.      Pursuant to RCW 19.86.90 and 19.86.140, Plaintiff Thomas and the Class

11   members are entitled to payment of reasonable attorney fees and costs and civil

12   penalties by Defendant Citibank.

13   F.     SIXTH CLAIM FOR RELIEF – WILLFUL AND NEGLIGENT VIOLATIONS OF
            THE FAIR CREDIT REPORTING ACT – 15 USC § 1681n and 15 USC § 1681o
14
                                               (Plaintiff Thomas)
15
            67.      Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
16
     through 66 above.
17
            68.      Plaintiff Thomas submitted timely payments to Defendant Citibank to be
18   applied to his credit card account maintained with Defendant Citibank.
19          69.      Defendant Citibank willfully failed to correctly apply Plaintiff Thomas’
20   payments to his credit card account maintained with Defendant Citibank.
21          70.      In violation of 15 USC § 1681s-2, Defendant Citibank knowingly and
22   willfully reported inaccurately to the credit reporting agencies that Plaintiff Thomas’

23   credit card account maintained with Defendant Citibank was delinquent.

24          71.      Upon information and belief, in violation of 15 USC § 1681s-2, Defendant

25   Citibank failed to promptly notify the consumer reporting agencies that Defendant

     Class Action Complaint                                         ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                          6725 22nd Ave NW
     Page 11 of 14                                                    Seattle, WA 98117
                                                                       (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 12 of 14




1    Citibank was inaccurately reporting Plaintiff Thomas’ credit card account as delinquent.

2           72.      Plaintiff Thomas has been damaged by Defendant Citibank’s willful and

3    inaccurate reporting of his Citibank credit card account to credit reporting agencies.

4           73.      Pursuant to 15 USC § 1681n(a)(1)(A), Plaintiff Thomas is entitled to his

5    actual damages of at least $100.00 and up to $1000.00 for each of Defendant

     Citibank’s willful violations of its duties under 15 USC § 1681s-2 to be proven at trial.
6
            74.      Pursuant to 15 USC § 1681n(a)(2), Plaintiff Thomas is entitled to punitive
7
     damages for each of Defendant Citibank’s willful violations of its duties under 15 USC §
8
     1681s-2 to be proven at trial.
9
            75.      Pursuant to 15 USC § 1681n(a)(3), Plaintiff Thomas is entitled to his
10
     reasonable costs and attorney fees.
11
            76.      Pursuant to 15 USC § 1681o(a)(1), Plaintiff Thomas is entitled to his
12
     actual damages incurred as a result of Defendant Citibank’s negligent violations of its
13
     duties under 15 USC § 1681s-2 to be proven at trial.
14
            77.      Pursuant to 15 USC § 1681o(a)(2), Plaintiff Thomas is entitled to his
15
     reasonable costs and attorney fees.
16   G.     SEVENTH CLAIM FOR RELIEF – BREACH OF CONTRACT
17                                             (Plaintiff Thomas)
18          78.      Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
19   through 77 above.

20          79.      Plaintiff entered into a valid contract with Defendant Citibank for the

21   opening and maintaining of Plaintiff Thomas’ a credit card account with Defendant

22   Citibank.

23          80.      Defendant Citibank has materially breached its contract with Plaintiff

24   Thomas by, among other things, improperly reporting Plaintiff Thomas’ account as

25   delinquent.
     Class Action Complaint                                         ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                          6725 22nd Ave NW
     Page 12 of 14                                                    Seattle, WA 98117
                                                                       (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 13 of 14




1           81.      As a result of Defendant Citibank’s material breach of its contract with

2    Plaintiff Thomas, Plaintiff Thomas has suffered damages in amount to be proven at trial.

3    H.     EIGHTH CLAIM FOR RELIEF – VIOLATING RIGHT OF PRIVACY (RCW
            9.73.060)
4
                                               (Plaintiff Thomas)
5
            82.      Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
6
     through 81 above.
7
            83.      On July 15, 2019, a representative of Defendant Citibank unlawfully
8
     recorded the telephone conversation between he and Plaintiff Thomas in violation of
9
     Washington’s RCW 9.73.030(1)(a).
10
            84.      Pursuant to RCW 9.73.060 Plaintiff Thomas is entitled to actual damages
11
     to be proven at trial, as well as reasonable attorney fees.
12
                                           VI. JURY DEMAND
13
            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Josh
14
     Thomas respectfully requests a trial by jury on all issues properly triable by jury.
15
                                      VII. PRAYER FOR RELIEF
16
            Plaintiff Thomas, on behalf of himself and the proposed Class, seeks the
17
     following relief:
18
            1.       An order certifying the proposed Class pursuant to Federal Rule of Civil
19          Procedure 23 and appointing Plaintiff and his counsel to represent the Class;
20          2.       An award of damages in an amount to be proven at trial;
21          3.       An award of punitive damages, pursuant to 15 USC § 1681n(a)(2);
22          4.       An award of treble damages, pursuant to RCW 19.86.90;
23          5.       An award of civil penalties, pursuant to RCW 19.86.140;

24          6.       An award of reasonable attorney fees and other costs incurred out of the

25   necessity of having to bring this litigation;
     Class Action Complaint                                         ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                          6725 22nd Ave NW
     Page 13 of 14                                                    Seattle, WA 98117
                                                                       (206) 321-4849
              Case 2:19-cv-01168-BHS Document 1 Filed 07/26/19 Page 14 of 14




 1          7.       An award of pre-judgment and post-judgment interest;

 2          8.       Leave to amend this Complaint to conform to the evidence;

 3          9.       Such other and further relief as this Court may deem just and equitable.

 4          DATED this 26th day of July, 2019,
 5
                                                ROSFJORD LAW PLLC
 6

 7

 8

 9                                              Chris Rosfjord, WSBA #37668
                                                Attorney for Plaintiff
10
                                                FREEMAN LAW FIRM, INC.
11

12
                                                /s/ Spencer Freeman
13                                              Spencer Freeman, WSBA #25069
                                                Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 14 of 14                                             Seattle, WA 98117
                                                                (206) 321-4849
